 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 KIMBERLY KUNKLE,                                        Case No.: 2:19-cv-01871-APG-BNW

 4          Plaintiff                                     Order to Show Cause Why This Case
                                                          Should Not Be Dismissed for Lack of
 5 v.                                                         Subject Matter Jurisdiction

 6 C R BARD INCORPORATED and BARD
   PERIPHERAL VASCULAR
 7 INCORPORATED,

 8          Defendants

 9         The MDL Master Complaint asserts that jurisdiction in this court is based on diversity

10 and that the unofficial southern division of this district is the proper venue. ECF No. 1.

11 However, the complaint does not contain facts regarding the parties’ citizenship. It also does not

12 allege that the amount in controversy exceeds $75,000 or facts to support that that jurisdictional

13 threshold is satisfied. Finally, the complaint does not contain sufficient facts to determine

14 whether the case is properly filed in the unofficial northern or southern divisions of this court.

15 See LR IA 1-8(a).

16         I THEREFORE ORDER that on or before February 7, 2020, the plaintiff shall show

17 cause in writing why this action should not be dismissed for lack of subject matter jurisdiction

18 and shall set forth facts relevant to determining in which unofficial division this case should have

19 been filed.

20         DATED this 8th day of January, 2020.

21

22
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
23
